DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
Claims 1 and 14: reception unit and instructing unit, 
Claims 2-13: instructing unit, and 
Claim 15: reception means and instructing means
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagita (US 2006/0139690 A1).

With respect Claim 1, Yagita’690 shows an information processing apparatus (paragraph [0052], paragraph [0056]  reference numerals 102, 103 and 104 denote information processors, which function as clients in a client/server system) comprising: 
a reception unit that receives an operation for a group printing job including a plurality of printing jobs (paragraph [0090] application 301 groups print jobs, paragraph [0095] group mode indicate a mode of the job grouping function, paragraph [0101] checks whether an instruction to perform editing of the configuration of grouped jobs is performed); and 
(Figure 7 S705, paragraph [0101] instruction to edit the configuration of the grouped jobs, then the instructed editing processing is performed at step S706, paragraph [0102] instruction to edit group jobs).  
With respect Claim 2, Yagita’690 shows an information processing apparatus wherein in a case where restart of printing is received as the operation for the group printing job, the instructing unit gives an instruction for restarting printing to the image forming apparatus corresponding to the printing job, which is set to be in a printing holding mode, in the group printing job (paragraph [0050] suspend a job in a group and in paragraph [0122] releasing suspension/holding of a desired job and clicking a group printing resume button, sending of a job among grouped jobs for which suspension has been released is started).  
With respect Claim 12, Yagita’690 shows an information processing apparatus wherein in a case where interruption printing is received as the operation for the group printing job, the instructing unit gives an instruction for interruption printing to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode in the group (paragraph [0159] interruption job, processing is stopped for all jobs, and printing of the job is executed in priority).  
With respect Claim 13, Yagita’690 shows an information processing apparatus wherein the instructing unit gives an instruction for - 56 -interruption printing to the image forming apparatus in reverse order to order in the group printing job, among the printing jobs which are set to be in a printing holding mode (paragraph [0159] interruption job, processing is stopped for all jobs, and printing of the job is executed in priority, paragraph [0104] the changes to a job done in the turn in the order of the position, [0113] keeping the acceptance order).  

With respect to Claims 14 and 15, arguments analogous to those presented for claim 11, are applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yagita (US 2006/0139690 A1) in view of Soriano (US 2014/0268216 A1).
With respect Claim 3, Yagita’690 does not specifically show an information processing apparatus wherein the instructing unit gives an instruction for restarting printing to the image forming apparatus in order in the group printing job, among the printing jobs which are set to be in a printing holding mode.  
Soriano’216 shows an information processing apparatus wherein the instructing unit gives an instruction for restarting printing to the image forming apparatus in order in the group printing job, among the printing jobs which are set to be in a printing holding mode (paragraph [0038], [0046] pausing printing of group jobs while waiting/hold for processing of sub-jobs and then resume/restart printing).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yagita’690 to include restarting printing to the image forming apparatus in order in the group printing job, among the printing jobs which are set to be in a printing holding mode method taught by Soriano’216. The suggestion/motivation for doing so would have been to improve the 

With respect Claim 4, Yagita’690 does not specifically show an information processing apparatus wherein in a case where pause is received as the operation for the group printing job, the instructing unit gives an instruction for pause to the image forming apparatus corresponding to the printing job which is set to be in a printing mode in the group printing job.  
Soriano’216 shows an information processing apparatus wherein in a case where pause is received as the operation for the group printing job, the instructing unit gives an instruction for pause to the image forming apparatus corresponding to the printing job which is set to be in a printing mode in the group printing job (paragraph [0038] pausing printing of group jobs).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yagita’690 to include in a case where pause is received as the operation for the group printing job, the instructing unit gives an instruction for pause to the image forming apparatus corresponding to the printing job .

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yagita (US 2006/0139690 A1) in view of Soriano (US 2014/0268216 A1) further in view of Lee (US 2011/0051171 A1).
With respect Claim 5, Yagita’690 and Soriano’216 show wherein the instructing unit gives an instruction for pause to the image forming apparatus [ ], among the printing jobs which are set to be in a printing mode (In Soriano’216: paragraph [0038] pausing printing of group jobs).
Yagita’690 and Soriano’216 does not specifically show the instruction in reverse order to the order in the group printing job.
Lee’171 shows the instruction in reverse order to the order in the group printing job (paragraph [0057] if a command to cancel the first print job is received, the image forming apparatus 100 may cancel the first print job in operation, even when print data is received in a reverse order to the order in which the print job request is received, the image forming apparatus  may correctly cancel a print job requested).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yagita (US 2006/0139690 A1) in view of Lee (US 2011/0051171 A1).

With respect Claim 6, Yagita’690 does not specifically show an information processing apparatus wherein in a case where cancellation is received as the operation for the group printing job, the instructing unit gives an instruction for cancellation to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode or a printing mode in the group printing job.  
Lee’171 shows in a case where cancellation is received as the operation for the group printing job, the instructing unit gives an instruction for cancellation to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode or a printing mode in the group printing job (paragraph [0057] canceling a job).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yagita’690 to include cancellation is received as the operation for 
With respect Claim 7, the combination of Yagita’690 and Lee’171 shows an information processing apparatus wherein the instructing unit gives an instruction for cancellation to the image forming apparatus in reverse order to the order in the group printing job, among the printing jobs which are set to be in a printing holding mode or a printing mode (in Lee’171: paragraph [0057] if a command to cancel the first print job is received, the image forming apparatus 100 may cancel the first print job in operation, even when print data is received in a reverse order to the order in which the print job request is received, the image forming apparatus  may correctly cancel a print job requested).  

Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yagita (US 2006/0139690 A1) in view of Fujinaga (US 2015/0153985 A1).
Claim 8, Yagita’690 does not show shows an information processing apparatus wherein in a case where trial printing is received as the operation for the group printing job, the instructing unit gives an instruction for trial printing to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode in the group printing job.  
Fujinaga’985 shows an information processing apparatus wherein in a case where trial printing is received as the operation for the group printing job, the instructing unit gives an instruction for trial printing to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode in the group printing job (Paragraph [0042] proof printing is a kind of test printing to ensure the printing quality. A user performs test printing, before starting the desired print job, using the same print settings (except for the number of prints) as those for the desired print job to judge whether to execute the print job).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yagita’690 to include a case where trial printing is received as the operation for the group printing job, the instructing unit gives an instruction for trial printing to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode in the group printing job method taught by Fujinaga’985. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the order in which print jobs can be organized according to the user needs (paragraph [0149]).
With respect Claim 9, the combination of Yagita’690 and Fujinaga’985 shows an information processing apparatus, wherein the instructing unit gives an instruction for trial printing to the image forming apparatus in order in the group printing job, among the printing jobs which are set to be in a printing holding mode (in Fujinaga’985: Paragraph [0042] proof printing is a kind of test printing to ensure the printing quality. A user performs test printing, before starting the desired print job, using the same print settings (except for the number of prints) as those for the desired print job to judge whether to execute the print job).  
With respect Claim 10, Yagita’690 does not shows an information processing apparatus wherein in a case where preferential printing is received - 55 -as the operation for the group printing job, the instructing unit gives an instruction for preferential printing to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode in the group printing job.
Fujinaga’985 shows in a case where preferential printing is received - 55 -as the operation for the group printing job, the instructing unit gives an instruction for preferential printing to the image forming apparatus (paragraphs [0080]-[0082] Figures 18A-C  setting up changes to the priority/preferencial of the jobs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yagita’690 to include in a case where preferential printing is received - 55 -as the operation for the group printing job, the instructing unit gives an instruction for preferential printing to the image forming apparatus corresponding to the printing job which is set to be in a printing holding mode in the group printing job method taught by Fujinaga’985. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve the order in which print jobs can be organized according to the user needs (paragraph [0149]).
With respect Claim 11, the combination of Yagita’690 and Fujinaga’985 shows an information processing apparatus wherein the instructing unit gives an instruction for preferential printing to the image forming apparatus in order in the group printing job, among the printing jobs which are set to be in a printing holding mode (in Fujinaga’985: paragraphs [0080]-[0082] Figures 18A-C setting up changes to the priority/preferencial of the jobs).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675